DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 7/15/2022.

The application has been amended as follows: 

In the claims: 
The dependency of claim 37 has been changed from claim 21 to claim 16. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In response to the combination of amendments to the claims and applicant’s argument, the previous rejection based on the cited prior art has been overcome as the previously cited prior art does not disclose the newly amended claim features of claims 1 and 28. Additionally, no prior art of record, including those on the attached PTO-892 including Gamba (US 2019/0298396 A1), Palermo (US 2021/0093309 A1), Basu (US 2021/0007749 A1), Taffa (US 2019/0150930 A1) and Kappel (US 2015/0018848 A1) and any combination thereof specifically teaches a device for treating internal hemorrhoids  with the amended limitations to claims 1 and 28 of a tissue grasping and ligating mechanism coupled to a distal end of an elongate member, the grasping and ligating mechanism including a plurality of tissue grasping arms movable between a tissue receiving configuration in which distal ends of the grasping arms are separated from one another by a first distance and a tissue grasping configuration in which the distal ends of the grasping arms are drawn together so that they are separated from one another by a second distance smaller than the first distance to grasp tissue received between the grasping arms, the grasping and ligating mechanism further including a ligating band received around the grasping arms at a first position on the grasping arms, the ligating band being movable distally off of the grasping arms to constrict around tissue grasped by the grasping arms, wherein the housing is slidable distally over the elongate member and proximal ends of the grasping arms so that the distal end of the housing contacts the ligating band and pushes the ligating band distally out of the first position, wherein the grasping arms are distributed circumferentially around a longitudinal axis of the elongate member, proximal ends of the grasping arms being separated from the longitudinal axis by a first radial distance, each of the grasping arms extending gradually further from the longitudinal axis from its proximal end to a point of maximum separation from the longitudinal axis and bending back toward the longitudinal axis from the point of maximum separation to its distal end, and wherein first and second ones of the grasping arms include a ligating band retaining structure formed thereon at the first position at which the ligating band is to be maintained until it is deployed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771